In the

      United States Court of Appeals
                     For the Seventh Circuit
                         ____________________ 
No. 13‐3678 
KDC FOODS, INC., 
                                                          Plaintiff‐Appellant, 

                                        v. 

GRAY, PLANT, MOOTY, MOOTY & BENNETT, P.A., et al., 
                                   Defendants‐Appellees. 
                         ____________________ 

            Appeal from the United States District Court for the 
                       Western District of Wisconsin. 
             No. 3:12‐cv‐00636‐bbc — Barbara B. Crabb, Judge. 
                         ____________________ 

       ARGUED APRIL 1, 2014 — DECIDED AUGUST 15, 2014 
                  ____________________ 

  Before  TINDER  and  HAMILTON,  Circuit  Judges,  and 
KAPALA, District Judge.* 
      TINDER, Circuit Judge. This case is brought by the estate of 
a  bankrupt  corporation,  KDC  Foods,  Inc.,  against  former 
outside  counsel  Gray,  Plant,  Mooty,  Mooty  &  Bennett  P.A. 
                                                 
*  The  Honorable  Frederick  J.  Kapala  of  the  United  States  District  Court 

for the Northern District of Illinois, sitting by designation. 
2                                                       No. 13‐3678 

(“GPM” or “Gray Plant”) and three current or former GPM 
attorneys, Daniel Tenenbaum, Phillip Bohl, and Jennifer Da‐
sari.  Plaintiff‐Appellant  KDC  alleges  that  the  law  firm  and 
its attorneys were complicit in an insider conspiracy to bank‐
rupt  the  company.  The  district  court  granted  summary 
judgment  against  KDC  on  the  grounds  that  its  claims  were 
barred by the statute of limitations. KDC appeals that judg‐
ment to our court. 
                                  I 
     In reviewing a grant of summary judgment, we construe 
all  facts  and  draw  all  reasonable  inferences  in  favor  of  the 
non‐moving  party.  Phillips  v.  Cont’l  Tire  The  Americas,  LLC, 
743 F.3d  475, 477 (7th Cir. 2014).  The  facts  here are thus re‐
counted  in  the  light  most  favorable  to  KDC.  “We  do  not 
vouch for their truth in any other sense.” Good v. Univ. of Chi. 
Med. Ctr., 673 F.3d 670, 673 (7th Cir. 2012). 
     A. Engagement and Resignation of GPM 
     Plaintiff‐Appellant KDC Foods, Inc. was founded in 1996 
in  Eau  Claire,  Wisconsin  to  create  and  sell  baking  products 
and  related  manufacturing  techniques.  By  2004,  KDC  had 
developed various shelf‐stable dough products and licensed 
its  technologies.  But  despite  the  royalties  it  was  receiving, 
KDC had cash flow problems. On March 1, 2004, KDC hired 
Don Johnson as its Chief Financial Officer with the expecta‐
tion  that  he  would  raise  capital  and  pursue  corporate  re‐
structuring opportunities. Soon after his appointment, John‐
son  contacted  an  acquaintance,  lawyer  and  individual  De‐
fendant‐Appellee  Daniel  Tenenbaum,  to  ask  whether 
Tenenbaum’s  firm,  Gray  Plant,  would  represent  KDC.  The 
law  firm  sent  KDC  an  engagement  letter  on  June  22,  2004, 
No. 13‐3678                                                         3 

which included conflict‐waiver language regarding Johnson 
and Consolidated Interest Corporation, a company affiliated 
with  Johnson  for  which  GPM  had  done  prior  work.  Gray 
Plant was ultimately retained by KDC for services relating to 
restructuring, intellectual property, and recapitalization mat‐
ters.  Unfortunately,  KDC’s  fortunes  did  not  improve  with 
Johnson  at  the  helm.  On  September  14,  2004,  Johnson  sent 
KDC a resignation letter, though he actually left his post on 
November 5, 2004. Johnson then joined another corporation, 
First Products, Inc., in Minnesota—but more on that later. 
    KDC’s cash flow problems meant GPM also had difficul‐
ty  getting  paid,  as  evidenced  by  an  October  1,  2004  letter 
from  the  firm  demanding  payment.  More  than  $20,000  in 
fees went unpaid, and by letter on November 9, 2004, Gray 
Plant resigned as KDC’s counsel, citing the company’s “sig‐
nificant overdue account” with the law firm. 
   B. KDC’s Bankruptcy and Filing of Initial Lawsuit 
    Shortly thereafter, in early December 2004, KDC’s board 
of  directors  voted  to  file  for  Chapter  11  bankruptcy.  KDC’s 
assets were sold at auction, and purchased by First Products, 
Inc. No other bids were received, and the bankruptcy court 
approved  the  sale  after  a  hearing.  After  the  sale,  the  bank‐
ruptcy was converted to a Chapter 7 liquidation proceeding. 
The bankruptcy trustee, James McNeilly, hired Dennis Sulli‐
van  as  special  counsel  for  the  estate.  Sullivan  had  filed  a 
shareholder derivative action in November of 2004—just be‐
fore KDC filed for bankruptcy—alleging that Harry Kraklow 
and  Cynthia  Kandler,  directors  and  officers  of  KDC,  had 
conspired to defraud the company of its intellectual property 
by driving KDC out of business and purchasing its assets at 
bargain prices. The derivative action was converted to a di‐
4                                                          No. 13‐3678 

rect  action,  with  Sullivan  pursuing  the  suit  on  behalf  of 
KDC. We’ll refer to this proceeding as “the initial lawsuit.” 
     C. GPM Returns KDC’s Client File 
    As part of the initial lawsuit, on March 10, 2006, Sullivan 
requested  that  Gray  Plant  return  to  him  “the  complete  file 
that you have concerning KDC Foods, Inc.” He clarified that 
his request “includes, but is not limited to,  correspondence, 
emails, pleadings, notes, transcripts … .” The file sent to Sul‐
livan by GPM on April 7, 2006 contained emails, memoran‐
da,  and  time  records.  In  particular,  the  file  contained  a  de‐
tailed  memorandum  on  corporate  records  deficiencies  pre‐
pared  by  Defendant‐Appellee  Jennifer  Dasari.  The  file  also 
included time records showing she had worked on the issu‐
ance  of  1099  forms  and  stock  certificates.  Defendant‐
Appellee  Phillip  Bohl,  a  partner  at  GPM,  had  noted  in  his 
time  sheets  that  he  had  emails  and  discussions  with  KDC 
employee  Kim  Myers  about  issuing  1099  forms  for  other 
shareholders, and the file contained records of the transmis‐
sion  of  stock  certificates  to  reflect  the  sale  of  KDC  stock  to 
Johnson, Kandler, and Myers at $0.01 per share. The file also 
contained  email  exchanges  between  Tenenbaum  and  John‐
son,  in  which  capitalization,  financing,  and  debt‐reduction 
opportunities  were  discussed.  Notably,  in  a  June  7,  2004 
email  to  Tenenbaum  prior  to  GPM’s  formal  engagement, 
Johnson identified four options for the future of KDC, two of 
which were to “BK the company” or to “[f]orm as you sug‐
gested a new acquisition company and buy the assets.” The 
file  also  included  a  memorandum  listing  ways  to  “handle” 
the  shareholders  with  whom  KDC  was  having  trouble,  in‐
cluding bringing claims against them for violating the confi‐
dentiality provisions of their contracts. 
No. 13‐3678                                                            5 

    Sullivan  noticed  several  gaps  in  the  file.  About  a  month 
after GPM had sent over the KDC file, he wrote to the firm 
that  the  file  included  “no  emails  from  Mr.  Tenenbaum’s 
mailbox  or  from  the  mailbox  of  Jennifer  Dasari,”  and  re‐
quested that GPM recheck its records and produce the corre‐
spondence. On November 26, 2006, eight months after GPM 
had sent over its file, Sullivan requested that Gray Plant re‐
examine  its  files  to  locate  an  attachment  referenced  in  an 
email.  The  law  firm  produced  documents  after  both  re‐
quests.  Sullivan  did  not  follow  up  with  a  request  for  hand‐
written notes, but those were largely absent from the file as 
well:  only  4  pages  of  attorney  notes  were  included.  Gray 
Plant apparently has a policy to not include any handwritten 
attorney  notes  in  client  file  transfers.  (As  part  of  the  disclo‐
sures  in  the  present  action,  Gray  Plant  produced  77  addi‐
tional  pages  of  attorney  notes,  as  well  as  47  pages  of  addi‐
tional documents, including more emails.) 
   After  the  initial  file  transfer  on  April  7,  2006,  Richard 
Wanke,  a  KDC  shareholder,  wrote  Sullivan  an  email  that 
read, in relevant part: 
        Harry and Gibbs indicated that Gray Plant and 
        Mooty appraised the stock at $0.01. I believe it 
        was  Tennenbaulm  [sic].  Gee,  I  wonder  what 
        his  credentials  are?  Note  also  that  Phil  Bohls 
        [sic]  denied  that  they  appraised  the  stock.  My 
        gut  feeling  is  that  Tennenbalm  [sic],  Don’s 
        (Consolidated  Interests  Corporation  CIC)  per‐
        sonal  attorney,  said  he  thought  Don  could  get 
        away  with  $0.01  per  share  based  on  Don’s 
        trash talk about the company. Definitely a con‐
        flict of interest. 
6                                                        No. 13‐3678 

   Wanke  later  testified  that  he  was  referring  to  Johnson’s 
conflict  of  interest  with  the  company,  not  to  any  potential 
conflict  of  interest  between  Tenenbaum  and  KDC,  or  GPM 
and KDC. 
     D. Resolution of the Initial Suit 
    After the initial transfer of KDC’s client file, Sullivan filed 
an  amended  complaint  in  the  initial  suit  on  June  27,  2006, 
adding  Johnson  and  First  Products,  Inc.  as  defendants,  and 
adding charges for fraud and conspiracy. The complaint al‐
leged  that  Johnson  and  others  had  conspired  to  issue  addi‐
tional voting shares to seize control of KDC, and steal its as‐
sets  and  corporate  opportunities  and  redirect  them  to  First 
Products,  Inc.  An  element  of  this  conspiracy,  the  complaint 
alleged, was the pressuring of Stanley Popko, a stockholder 
“unfriendly”  to  the  conspiracy,  to  return  his  KDC  stock  by 
threatening to have the company issue a Form 1099 to Popko 
based on a valuation of one dollar per share. This valuation 
was much higher than Popko’s basis in the stock, and would 
have resulted in significant tax liability to him. 
    In  September  2008,  KDC  deposed  Bohl  and  Tenenbaum 
as  part  of  the  initial  lawsuit.  During  their  depositions,  Bohl 
and Tenenbaum testified that in March 2007, Gray Plant had 
been engaged by First Products, Inc. in matters unrelated to 
the pending suit. The firm had not contacted either company 
to  obtain  a  waiver  of  conflict  for  this  representation.  GPM 
received more than $80,000 in legal fees for its representation 
of First Products, Inc. These payments were pursuant to the 
law firm’s typical rates, for services rendered. 
  In  January  2010,  a  Wisconsin  state  judge  entered  judg‐
ment  in  the  initial  lawsuit,  finding  some  of  the  defendants, 
No. 13‐3678                                                             7 

including Johnson, had engaged  in a civil conspiracy to de‐
fraud KDC and steal its assets. 
    E. Commencement of Suit against GPM 
    In  July  2011,  KDC’s  bankruptcy  trustee,  McNeilly,  was 
contacted  by  attorney  Michael  Erhard,  who  had  been  re‐
tained by KDC to review the plausibility of pursuing claims 
against Gray Plant. In an email exchange discussing the po‐
tential suit, Erhard wrote that “[a]s it pertains to the applica‐
ble  statute  of  limitations,  we  calculate  that  if  at  all  possible 
the suit against Gray, Plant, Mooty should be filed by no lat‐
er  than  the  end  of  August  [2011].”  Six  months  later,  on 
March 26, 2012, Erhard wrote to Gray Plant enclosing a draft 
complaint and offering to settle the case for the payment of 
$6,000,000.  The  demand  letter  noted  that  “[KDC]  only 
learned of Gray Plant Mooty’s role in the conspiracy in 2007 
[sic—the depositions were in 2008], when Attorneys Tenen‐
baum  and  Bohl  were  deposed.”  The  demand  letter  did  not 
lead  to  settlement,  and  KDC commenced the  present  action 
on July 31, 2012. 
    F. Disposition Below 
    KDC  brought  seven  claims  against  GPM,  alleging  that 
GPM was involved in the scheme to defraud KDC of its as‐
sets  orchestrated  by  Johnson.  KDC  eventually  abandoned 
four  of  its  seven  original  claims.  The  three  claims  the  com‐
pany still pursues are for (1) common‐law fraud, (2) conspir‐
acy  to  commit  theft  by  fraud,  and  (3)  civil  conspiracy.  In 
support of these claims, KDC alleges that GPM falsely repre‐
sented that it would act in KDC’s best interests as its corpo‐
rate  counsel,  but  instead  assisted  Johnson  in  driving  KDC 
8                                                         No. 13‐3678 

out  of  business  so  that  its  assets  could  be  acquired  by  First 
Products, Inc. 
    During discovery, GPM produced an additional 77 pages 
of handwritten notes relating to its representation of KDC. In 
addition,  when  Tenenbaum  was  deposed  in  relation  to  the 
present  case  on  May  21,  2013,  GPM  produced  additional 
documents,  including  emails  between  Johnson  and  Tenen‐
baum  that  it  had  not  previously  provided  to  KDC.  In  one 
newly revealed email exchange, which occurred on Novem‐
ber 5, 2004, Tenenbaum told Johnson that GPM was going to 
withdraw “for all of the reasons we discussed,” and Johnson 
responded that if something were to go wrong with the KDC 
dissolution, “it will be hard to come to your firm later.” 
    On  summary  judgment,  the  district  court  determined 
that the three remaining claims were barred by the six‐year 
statute  of  limitations  found  in  Wis.  Stat.  §  893.93(1)(b),  be‐
cause  KDC  was  on  notice  of  GPM’s  alleged  fraud  by  April 
2006,  when  Sullivan  received  KDC’s  client  file.  On  appeal, 
KDC  argues  that  the  documents  it  received  in  April  2006 
were insufficient to alert it to GPM’s fraud and that it did not 
have reason to suspect that fraud until the attorney deposi‐
tions in September 2008, when it learned that GPM had been 
engaged  by  First  Products,  Inc.  and  therefore  had  a  motive 
to  help  Johnson  with  his  scheme.  KDC  further  argues  that 
GPM should be estopped from asserting the statute of limi‐
tations  defense  because  it  wrongly  withheld  information 
from  KDC  that  would  have  led  to  earlier  discovery  of  the 
fraud. 
      
      
No. 13‐3678                                                                         9 

                                                    II 
    In  reviewing  a  grant  of  summary  judgment,  we  review 
legal  questions  de  novo.  See  Phillips,  743  F.3d  at  477.  Deter‐
mining  which  statute  of  limitations  applies  to  a  particular 
claim is a question of law, Estate of Hegarty ex rel. Hegarty v. 
Beuchaine, 638 N.W.2d 355, 361 (Wis. 2001), so we review de 
novo the district court’s determination that the statute of lim‐
itations  had run on KDC’s three remaining claims:  (1) com‐
mon‐law fraud, (2) conspiracy to commit theft by fraud, and 
(3) civil conspiracy. 
    The  parties  agree  that  the  fraud  and  civil  conspiracy 
claims are governed by the six‐year statute of limitations in 
Wis. Stat. § 893.93(1)(b), which applies to any “action for re‐
lief on the ground of fraud.” GPM contends that the claim of 
conspiracy to commit theft by fraud should be governed by 
the  two‐year  statute  of  limitations  in  Wis.  Stat.  §  893.57, 
which  applies  to  any  “action  to  recover  damages  for  libel, 
slander,  assault,  battery,  invasion  of  privacy,  false  impris‐
onment  or  other  intentional  tort  to  the  person.”1  Theft  by 
fraud  is  a  crime  under  Wis.  Stat.  §  943.20(1)(d).  However, 
under Wis. Stat. § 895.446(1), a “person who suffers damage 
or  loss  by  reason  of  intentional  conduct”  prohibited  by  § 
943.20 may bring a civil action for damages. GPM contends 
such a claim is based on an intentional tort and should there‐
                                                 
1 Effective  February  26,  2010,  the  limitations  period  in  § 893.57  was 
changed  from  two  to  three  years.  However,  the  amendment  explicitly 
stated  that  it  was  to  apply  only  to  injuries  occurring  after  its  effective 
date. Because the parties agree that KDC’s injuries occurred prior to Feb‐
ruary 26, 2010, if § 893.57 applies to KDC’s theft‐by‐fraud claim, the limi‐
tations period is two years. 
10                                                        No. 13‐3678 

fore  be  governed  by  the  two‐year  statute  of  limitations  in 
§ 893.57. The Wisconsin courts have not addressed this issue, 
and  the  district  court  declined  to  reach  it  because  it  found 
that  KDC’s  claim  was  untimely  even  assuming  a  more  for‐
giving six‐year statute of limitations applied. We agree with 
the  district  court  that  this  question  is  irrelevant  if  we  find 
that KDC’s claims are untimely even with a six‐year statute 
of limitations. We thus proceed to the main question in this 
appeal:  when  a  six‐year  statute  of  limitations  would  have 
begun to run. KDC contends that its claims are not barred by 
the statute of limitations for two reasons: first, it claims that 
under the discovery rule, its claims did not accrue until the 
Bohl  and  Tenenbaum  depositions  in  2008,  when  it  first 
learned that Gray Plant had been retained by First Products, 
Inc.  and  thus  had  a  financial  incentive  to  assist  in  the  con‐
spiracy.  Second,  it  argues  that  the  doctrine  of  equitable  es‐
toppel  bars  defendants  from  asserting  the  statute  of  limita‐
tions defense. We consider these arguments in turn. 
      A. Discovery Rule 
    KDC  filed  the  present  action  on  July  31,  2012;  its  suit 
would  be  barred  by  a  six‐year  statute  of  limitations  if  its 
fraud‐based  claims  accrued  before  July  31,  2006.  While  for 
some  types  of  injuries  a  claim  accrues  at  the  time  of  injury, 
the so‐called discovery rule tolls the statute of limitations by 
requiring  that  a  claim  accrue  when  a  plaintiff  “discovers” 
the injury. In Wisconsin, the discovery rule for claims based 
on  fraud  is  created  by  statute.  Wis.  Stat.  § 893.93(1)(b)  pro‐
vides  that  claims  based  on  fraud  do  not  accrue  “until  the 
discovery,  by  the  aggrieved  party,  of  the  facts  constituting 
the  fraud.”  This  statutory  provision  “codifies  the  discovery 
rule,” which is judicially explained as follows: 
No. 13‐3678                                                         11 

       Actual  and  complete  knowledge  of  the  fraud 
       on  the  part  of  the  plaintiff  is  not  necessary  in 
       order to set the limitation period running. 
       When the information brought home to the ag‐
       grieved  party  is  such  as  to  indicate  where  the 
       facts  constituting  the  fraud  can  be  effectually 
       discovered upon diligent inquiry, it is the duty 
       of  such  party  to  make  the  inquiry,  and  if  he 
       fails  to  do  so  within  a  reasonable  time  he  is, 
       nevertheless, chargeable with notice of all facts 
       to which such inquiry might have led. …  
       [I]t  is  not  necessary  that  a  defrauded  party 
       have  knowledge  of  the  ultimate  fact  of  fraud. 
       What  is  required  is  that  it  be  in  possession  of 
       such essential facts as will, if diligently investi‐
       gated,  disclose  the  fraud.  The  burden  of  dili‐
       gent  inquiry  is  upon  the  defrauded  party  as 
       soon  as  he  has  such  information  as  indicates 
       where  the  facts  constituting  the  fraud  can  be 
       discovered. 
John  Doe  1  v.  Archdiocese  of  Milwaukee,  734  N.W.2d  827,  843 
(Wis. 2007) (quoting Koehler v. Haechler, 133 N.W.2d 730, 731–
32  (Wis.  1965),  to  explain  the  discovery  rule  as  codified  in 
§ 893.93(1)(b)). 
    “Discovery  occurs  when  the  plaintiff  has  information 
that  would  constitute  the  basis  for  an  objective  belief  as  to 
his  or  her  injury  and  its  cause.”  Schmidt  v.  N.  States  Power 
Co.,  742  N.W.2d  294,  304  (Wis.  2007).  As  soon  as  the  de‐
frauded party has “sufficient knowledge to make a reasona‐
ble person aware of the need for diligent investigation,” the 
12                                                       No. 13‐3678 

clock  begins  to  run.  Stockman  v.  LaCroix,  790  F.2d  584,  588 
(7th  Cir.  1986)  (quoting  Gygi  v.  Guest,  344  N.W.2d  214,  215 
(Wis.  App.  1984))  (internal  quotation  marks  omitted).  This, 
as we will see, is the critical point of law on which the case 
turns: regardless of how Sullivan and KDC decided to struc‐
ture their investigation into the alleged conspiracy, the stat‐
ute  of  limitations  began  to  run  as  soon  as  KDC  had  in  its 
possession knowledge that would cause a reasonable person to 
think that a diligent investigation into Gray Plant was neces‐
sary.  If  KDC  had  in  its  possession  knowledge  that  would 
have  caused  a  reasonable  person  to  undertake  a  deeper  in‐
quiry, but it chose not to act upon that information, that in‐
action does not push back the time of discovery: a plaintiff’s 
“decision not to pursue a legal avenue that might have pro‐
duced useful information is not evidence of reasonable dili‐
gence.”  Dakin  v.  Marciniak,  695  N.W.2d  867,  874  (Wis.  App. 
2005). 
    To  be sure, the  degree  of  certainty that constitutes suffi‐
cient  knowledge  is  variable,  depending  on  the  particular 
facts  and  circumstances  of  the  plaintiff.  See  Goff  v.  Seldera, 
550  N.W.2d  144,  149  (Wis.  App.  1996).  “[I]n  an  appropriate 
case, an initial suspicion may trigger the discovery or the ob‐
ligation to exercise reasonable diligence to discover the inju‐
ry.  However,  in  another  case,  a  greater  degree  of  certainty 
may be required. The point is that every case must be judged 
on  its  own  facts  from  the  standpoint  of  the  reasonable  per‐
son.” Id. In Goff, for example, the plaintiff was a patient who 
sued a doctor for medical malpractice. The injury in question 
was  an  unnecessary  hysterectomy  for  ovarian  cancer  that 
did  not exist; the defendant was  the doctor  who  performed 
the  surgery  and  treated  the  plaintiff’s  “cancer”  for  many 
years. The discovery rule in this case was complicated by the 
No. 13‐3678                                                        13 

question  of  when  a  lay  patient  can  be  expected  to  discover 
that contrary to her physician’s representations, she does not 
actually have cancer. Likewise, in the context of a parishion‐
er suing a diocese after being sexually molested by a priest, 
the Wisconsin Supreme Court reasoned that “it does not fol‐
low from the fact of being sexually molested that any plain‐
tiff would suspect that the Archdiocese knew that the priests 
had prior histories of sexual molestation of children and yet 
placed them in the position where they would molest more 
children.” Doe, 734 N.W.2d at 844. As Doe observes, it is par‐
ticularly necessary for the discovery rule to be flexible in de‐
partures from the “business context.” Id. at 844. 
     However, with corporate players, a different quantum of 
expertise  and  knowledge  is  in  play.  Wisconsin  courts  have 
recognized  that  ignorance  is  a  less  compelling  excuse  for 
corporate  enterprises  in  the  context  of  the  discovery  rule. 
See,  e.g.,  Stroh  Die  Casting  Co.  v.  Monsanto  Co.,  502  N.W.2d 
132,  141  (Wis.  App.  1993)  (“[P]laintiffs  may  not  close  their 
eyes  to  information,  which  through the exercise of reasona‐
ble  business  practice  is  accessible  to  them  and  which  if  un‐
covered  would  alert  them  to  injury.”).  In  the  case  at  hand, 
both  parties  are  experienced  corporate  players.  KDC  does 
not  argue,  nor  do  we  observe,  that  it  lacked  sophistication 
and  knowledge  in  the  context  of  the  financial  dealings  in 
question.  To  the  contrary,  the  corporation  has  been  im‐
mersed in litigation of this conspiracy for many years, and in 
the  process  has  pursued  several  defendants  who  held  posi‐
tions of trust in relation to the company. Its eyes were open 
to  the  possibility  of  fraud  committed  by  its  fiduciaries  and 
agents.  Accordingly,  we  do  not  find  that  the  circumstances 
justified a more forgiving application of the discovery rule to 
KDC.  KDC  did  not  require  “a  greater  degree  of  certainty” 
14                                                      No. 13‐3678 

than “initial suspicion” to trigger discovery of its alleged in‐
jury,  and  it  certainly  was  not  required  to  be  convinced  that 
actual fraud had occurred, as KDC argues in its briefs. 
    So  the  question  is  when  a  reasonable  corporate  actor 
would  have  had  enough  knowledge  to  think  an  investiga‐
tion  was  necessary.  The  district  court  concluded,  and  we 
agree, that it is clear that KDC gained this knowledge when 
Sullivan  received  the  initial  version  of  the  KDC  client  file 
from GPM in 2006. The file disclosed information that rooted 
the allegations KDC decided to pursue against Gray Plant. It 
highlighted that the law firm had a preexisting relationship 
with Johnson, and unambiguously showed that Johnson and 
Tenenbaum discussed the possibility of Johnson forming his 
own  company  and  purchasing  KDC’s  assets.  There  is  even 
an internal email, from Tenenbaum to Dasari, indicating that 
Johnson discussed with Tenenbaum the potential of working 
with  Johnson  in  the  future  after  someone  else  assumed 
KDC’s note. The time records and work product disclosed in 
the  client  file  showed  that  GPM  attorneys  were  intimately 
involved in financing issues, and particularly in the transac‐
tions that formed the central axis of the conspiracy: prepar‐
ing 1099 forms for KDC employees, including Popko; evalu‐
ating options to quell dissent from unfriendly shareholders; 
and,  critically,  the  insider  penny  stock  sale.  And  as  can  be 
seen  from  the  Wanke  email  shortly  after  the  production  of 
the file, there was at least some suspicion that Gray Plant—
which  had  a  prior  relationship  with  defendant  Johnson  as 
his  “personal  attorney”—would  be  complicit  in  Johnson’s 
activities of defrauding the company. 
   These  data  points  would  have  been  cognizable  to  KDC 
by June 2006, when it filed its amended complaint in the ini‐
No. 13‐3678                                                           15 

tial suit and alleged with specificity the activities undertaken 
by  the  conspirators.  The  amended  complaint  details  the 
penny stock sale; the threat to issue Stan Popko a Form 1099; 
and the plan to bankrupt the company and purchase its as‐
sets  at  a  discount  price.  So  KDC,  by  June  2006  at  the  latest, 
was aware that Gray Plant had done work for several central 
components  of  the  conspiracy.  This  was,  unambiguously, 
enough  information  to  trigger  KDC’s  discovery  that  Gray 
Plant  may  have  defrauded  KDC.  While  these  documents 
perhaps  did  not  disclose  the  full  extent  of  Gray  Plant’s  in‐
volvement  with  Johnson—and  while  later‐produced  docu‐
ments may have helped KDC flesh out its theory against the 
law  firm—that  does  not  toll  the  statute  of  limitations.  The 
file,  viewed  on  its  own,  gave  KDC  enough  information  to 
suspect that GPM was a central player in the events in ques‐
tion. 
     KDC  urges  us  to  rely  on  language  found  in  O’Dell  v. 
Burnham, 21 N.W. 635 (Wis. 1884), which states that the stat‐
ute of limitations begins to run only with “[t]he discovery, or 
the information which, upon diligent inquiry, would lead to 
the discovery, of facts … as would impress a reasonable per‐
son with the belief that the transaction was, in fact, fraudu‐
lent.” Id. at 639. It argues that this language underscores that 
the statute of limitations does not begin to run until a plain‐
tiff has objective evidence of the defendant’s specific role in 
the  fraud.  By  KDC’s  account,  the  statute  of  limitations  did 
not  begin  to  run  until  KDC  deposed  the  GPM  attorneys  in 
2008, and thereby learned that Gray Plant was representing 
First Products, Inc. in matters unrelated to the present litiga‐
tion. They argue that only then did KDC have reason to sus‐
pect  that  the  law  firm  was  not  merely  a  passive  player,  or 
even a creditor who lost out on representation fees from the 
16                                                     No. 13‐3678 

company’s  bankruptcy,  but  rather  a  potential  conspirator 
who  stood  to  gain  from  Johnson’s  cohort’s  fraud  and  con‐
spiracy. 
    There are two problems with this argument. First, O’Dell 
does not stand for the proposition that a plaintiff must have 
more  knowledge  than that which would  prompt  a  reasona‐
ble person to inquire further into the alleged fraud. The Wis‐
consin  courts—in  over  a  hundred  years  of  interpreting 
O’Dell  and  the  discovery  rule—have  been  clear  that  “actual 
and  complete  knowledge  of  the  fraud  on  the  part  of  the 
plaintiff is not necessary in order to set the limitation period 
running.”  Doe,  734  N.W.2d  at  843  (quoting  Koehler,  133 
N.W.2d  at  731).  It  is  well‐understood  that  Wisconsin  courts 
impute  knowledge  to  a  party  when  it  “finds  out  enough  to 
cause a reasonable [party] to make sufficient inquiries to dis‐
cover a fraud.” Owen v. Wangerin, 985 F.2d 312, 315 (7th Cir. 
1993) (interpreting Wisconsin law). No law supports KDC’s 
assertion  that  financial  motive  was  a  required  element  to 
trigger  discovery.  As  we  state  above,  the  knowledge  that 
KDC had prior to the deposition was enough to cause a rea‐
sonable  party  to  make  a  further  inquiry:  KDC  knew  about 
GPM’s  preexisting  relationship  with  Johnson  (including  the 
fact  that  Johnson  and  the  law  firm  had  discussed  the  very 
possibility  of  bankrupting  the  company  and  using  another 
company to purchase KDC assets), as well as the law firm’s 
involvement  in  the  key  transactions  that  Johnson  and  the 
other defendants used to defraud the company. Evidence of 
Gray Plant’s financial incentive to assist Johnson, while per‐
haps  helpful  to  proving  the  ultimate  fact  of  fraud,  was  not 
required  to  trigger  the  discovery.  The  client  file,  standing 
alone,  should  have  been  enough  to  cause  KDC  to  make  a 
deeper investigation into any alleged fraud by GPM. 
No. 13‐3678                                                        17 

     Second, we are not convinced that the fact of GPM’s rep‐
resentation of First Products raised any novel “objective evi‐
dence”  of  fraud.  KDC  argues  that  we  should  draw  from 
Gray  Plant’s  representation  the  inference  that  the  law  firm 
had a vested financial interest in the success of the conspira‐
tors’ schemes. However, this does not seem to us a reasona‐
ble  inference:  the  record  below  shows,  and  KDC  does  not 
dispute, that GPM received reasonable attorney fees in rela‐
tion to its representation, nothing more. By arguing that the 
representation  of  First  Products  was  a  smoking  gun,  KDC 
would have us conclude that it is reasonably inferable that a 
law firm would undertake a fraud and conspiracy of its for‐
mer client in order to receive payment for services rendered 
at  its  established  rate.  But  “[a]  motion  for  summary  judg‐
ment  requires  the  court  to  consider  only  reasonable  infer‐
ences, not every conceivable inference.” Box v. A & P Tea Co., 
772  F.2d  1372,  1379  (7th  Cir.  1985).  In  the  absence  of  addi‐
tional,  specific  facts  making  this  inference  plausible—either 
an extraordinary financial boon to GPM, or some specific da‐
tum  showing  that  Johnson  conscripted  Gray  Plant  and  its 
attorneys as conspirators—we do not see the depositions as 
a turning point in KDC’s knowledge. Long before the depo‐
sitions, Plaintiff‐Appellant already had knowledge that GPM 
assisted  in  the  valuation  of  the  stock  and  the  penny‐stock 
purchase,  and  had  a  preexisting  relationship  with  Johnson. 
From the contents of the client file, KDC even had notice that 
GPM expected to receive additional work after KDC’s bank‐
ruptcy,  should  KDC’s  assets  be  purchased  by  another  com‐
pany. The representation of First Products, Inc. does not add 
in a meaningful way to that reservoir of knowledge. 
18                                                     No. 13‐3678 

    Accordingly, the district court was correct in determining 
that Plaintiff‐Appellant’s claims were barred by Wisconsin’s 
statute of limitations. 
      B. Estoppel 
    In  the  alternative,  KDC  urges  that  Gray  Plant  should  be 
estopped from asserting a statute of limitations defense, be‐
cause it withheld 77 pages of handwritten notes and several 
other  documents  that  were  disclosed  years  after  the  initial 
production  of  the  client  file,  including  several  key  emails. 
Under  Wisconsin  law,  “a  defendant  who  fraudulently  con‐
ceals a conspiracy is estopped to assert the statute of limita‐
tions as a defense.” City of Madison v. Hyland, Hall & Co., 243 
N.W.2d  422,  432  (Wis.  1976).  “The  aggrieved  party  must 
have failed to commence an action within the statutory peri‐
od  because  of  his  or  her  reliance  on  the  defendant’s  repre‐
sentations  or  act.”  Hester  v.  Williams,  345  N.W.2d  426,  431 
(Wis. 1984). However, “if the defendant’s behavior, whenev‐
er  begun  and  however  ill  intentioned,  fails  to  prevent  the 
plaintiff  from  learning  that  he  has  a  claim  in  time  to  sue 
within  the  statutory  period  …  again  the  behavior  has  no 
causal  significance.”  Jay  E.  Hayden  Found.  v.  First  Neighbor 
Bank, N.A., 610 F.3d 382, 385 (7th Cir. 2010). 
    We  do  not  condone  Gray  Plant’s  errors  in  producing 
documents from the client file. As a former client, KDC was 
entitled  to  Gray  Plant’s  prompt  and  accurate  delivery  of 
documents relating to the law firm’s representation. See Re‐
statement (Third) of Law Governing Lawyers § 46(1), (3) (2000). 
However,  as  the  case  comes  to  us,  we  need  not  reach  the 
question of whether GPM deliberately or fraudulently with‐
held  the  documents  in  question:  it  is  clear  that  KDC  had 
knowledge  of  its  cause  of  action  against  Gray  Plant  within 
No. 13‐3678                                                        19 

the  statutory  period.  The  law  firm’s  behavior  thus  has  no 
causal  significance,  and  cannot  estop  the  statute  of  limita‐
tions defense. 
     There  are  several  clear  indications  that  KDC  had  the 
knowledge  to  sue  Gray  Plant  within  the  statutory  period. 
The clearest is KDC’s demand letter to GPM dated March 26, 
2012,  enclosing  a  draft  complaint.  It  is  obvious  from  the 
complaint and the letter that the company had learned of its 
potential  cause  of  action  by  that  date,  which  is  within  the 
six‐year period calculated starting the day Sullivan received 
the file from Gray Plant. But even before that date, the com‐
pany and its employees had sufficient knowledge to file this 
suit. Attorney Erhard’s internal emails show that he had rec‐
ognized,  and  alerted  KDC’s  bankruptcy  trustee,  to  the  po‐
tential lawsuit by July 14, 2011, and even flagged the statute 
of limitations issue to KDC’s attention. He stated that “[a]s it 
relates to the applicable statutes  of limitations, we  calculate 
that  if  at  all  possible  the  suit  against  Gray,  Plant,  Mooty 
should  be  filed  by  no  later  than  the  end  of  August  [2011].” 
And we cannot overlook the fact that in arguing to us about 
the discovery rule, KDC adamantly claims that it discovered 
the  potential  fraud  at  the  Bohl  and  Tenenbaum  depositions 
in  September  2008,  more  than  three  and  a  half  years  before 
the statutory period would run. 
   These representations make clear that the belated disclo‐
sures made by Gray Plant did not prevent KDC from learn‐
ing of its cause of action against the law firm within the stat‐
utory period. We decline to estop Gray Plant from asserting 
the statute of limitations affirmative defense. 
    
20                                              No. 13‐3678 

                            III 
   For the foregoing reasons, we AFFIRM the district court’s 
judgment.